Exhibit To the Board, I am resigning my position on the board of directors and as audit committee chair effective immediately. Due to circumstances beyond it's control, the company's normal operations were interrupted, causing the audit work to be postponed indefinitely. In such a situation, I find I cannot complete the required auditing and feel I must resign. I urgent the company to resumenormal business operations as soon as possible and return the employeesto work. /s/ Alice Lee Rogers Alice Lee Rogers
